*339Opinion by
Ekwall, J.
At the trial the customhouse broker testified that duress certificates were filed for both invoices and the office copy of the certificates covering invoice Nos. 1 and 2 was received in evidence as collective exhibit 1. Upon the record presented, the claim of the plaintiff was sustained, the court finding that the plaintiff had overcome the presumption of correctness attaching to the collector’s action by positive proof that the missing duress certificate was actually filed by plaintiff’s agent. The collector was therefore directed to re-liquidate and make allowance for the British purchase tax, in accordance with the judgment in Reap. Dec. 7053, supra.